Motion by appellant for leave to appeal as a poor person, granted. The appeal will be heard on the original papers (including the typed minutes) and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of her typewritten brief and to serve one copy on the Corporation Counsel. Motion for assignment of counsel granted. Allan S. Mall, Esq., 274 Madison Ave., New York, N.' Y., having consented to serve without compensation, is assigned as counsel to prosecute the appeal. Ughetta, Acting P. J., Christ, Pette and Brennan, JJ., concur.